Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020 has been entered.

Claims 21-23, 25-32, and 40-42 are currently pending and are allowable.

The following is an Examiner’s Statement of Reasons for Allowance:
The Claims have been amended to refer to specific sequences which overcome the prior art rejections under 102/103 over the teachings of Rodrigo et al. and the 112/1 new matter rejection. Further search did not find the sequences to be anticipated or rendered obvious. Therefore the Claims are allowable.
It is observed that Claims 21 and 32 are designated as “Currently Amended” even though the aspects of the claims that have been deleted have not been lined through or aspects of the claims that have been added have not been underlined. The Examiner will not return to Applicants the claim set over these issues because the resulting claims with or without the amendment indicators are allowable.
For clarity of record only, Claims 21 and 32 should have been shown in the amendment filed December 17, 2020 as follows:
21. (Currently Amended) An Fc binding protein comprising one or more domains, wherein at least one domain comprises an amino acid sequence selected from any one of SEQ ID NOs: 1-6 and 21
32. (Currently Amended) An affinity separation matrix comprising an Fc binding protein, the Fc binding protein comprising an amino acid sequence selected from any one of SEQ ID NOs: 1-6 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656